United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 14-1462
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Juan Ortega-Bustamante

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                            Submitted: September 2, 2014
                              Filed: September 5, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Juan Ortega-Bustamante directly appeals the concurrent sentences the district
     1
court imposed after he pleaded guilty to illegal reentry after deportation following an

         1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
aggravated-felony conviction, in violation of 8 U.S.C. § 1326(a), (b)(2), and
conspiring to distribute 500 grams or more of methamphetamine mixture, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, 851. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing the sentences are unreasonable.

       Upon careful review, we note that the sentence on the drug charge is the
statutory minimum, and thus is not reviewable for reasonableness, see United States
v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (United States v. Booker, 543 U.S. 220
(2005), does not relate to statutorily imposed sentences); and we conclude that the
illegal-reentry sentence is not unreasonable, see United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (appellate review of sentencing decision).
Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-